Citation Nr: 1716599	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as acid reflux).

2.  Entitlement to service connection for a disability manifested by vertigo, headaches, and dizziness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Navy from April 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appellant filed a timely Notice of Disagreement (NOD) in January 2011 and the RO issued a Statement of the Case (SOC) in April 2011.  The appellant's timely VA Form 9 was received in June 2011.

The Board remanded this case for the second time in May 2016 in order to obtain up-to-date VA treatment records, provide the appellant with a VA examination to determine the etiology of his GERD, and obtain a medical opinion regarding the etiology of the appellant's disability manifested by vertigo, headaches, and dizziness.

A review of the record shows that the RO has substantially complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  GERD was not clinically evident in service or for many years thereafter and the most probative evidence establishes that the appellant's current GERD is not causally related to his active service or any incident therein.

2.  Vertigo, headaches, and dizziness were not clinically evident in service or for many years thereafter and the most probative evidence establishes that the appellant's current disability manifested by vertigo, headaches, and dizziness is not causally related to his active service, any incident therein, nor is it caused or aggravated by his service-connected hearing loss or tinnitus.

CONCLUSIONS OF LAW

1.  GERD was not incurred during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A disability manifested by vertigo, headaches, and dizziness was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  In a February 2010 letter issued prior to the initial decision on the claim, and in subsequent letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b) (1).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available and relevant post-service clinical records, which the appellant has specifically identified and authorized VA to obtain, are associated with the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2), (3). 

The appellant was also afforded medical examinations in connection with his claims of entitlement to service connection for GERD and a disability manifested by vertigo, headaches, and dizziness.  38 C.F.R. § 3.159(c) (4).  After reviewing the record, the Board finds that the examination reports obtained are adequate.  The examinations were conducted by qualified medical professionals.  Moreover, the examiners' opinions are predicated on both examinations of the appellant as well as full readings of all available records.  The bases for the examiners' opinions are clear and consistent with the record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered that in a May 2016 letter, the appellant indicated that he was not satisfied with his contracted November 2015 examination because the examiner was not a doctor.  A review of the record, however, shows that the November 2016 contracted medical opinion was provided by a physician.  Further, the Board notes that nothing suggests that the examiner was not competent to perform the required examination and testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159 (a)(1), and such an examiner need not be a physician).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  

II.  Applicable Law

	A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including peptic ulcers and organic diseases of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those disabilities explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).


III.  Analysis

The appellant contends that his current GERD is related to his active service.

The Board ordered a remand in May 2016 because the appellant had not yet been afforded a VA examination in connection with his GERD claim.  As a result, VA provided the appellant with a VA examination in June 2016.

With respect to his claim of entitlement to service connection for a disability manifested by vertigo, headaches, and dizziness, the appellant was afforded a contracted examination in November 2015.

The appellant was service-connected for bilateral hearing loss and tinnitus in May 2016, effective December 17, 2009.  The appellant claims that his disability manifested by vertigo, headaches, and dizziness is related to his service-connected hearing loss and tinnitus.  The appellant reported in October 2005, during a private medical examination, that he had a hobby of diving and snorkeling after service, and as a result, suffered a ruptured tympanic membrane on several occasions.

In its May 2016 remand, the Board requested an addendum opinion that addressed whether the appellant has one or more disabilities manifested by symptoms of vertigo, headaches, and dizziness which are related to service.  As a result, VA procured a VA medical opinion in June 2016 and addendum opinions in August and September 2016.

	A.  Entitlement to service connection for GERD

      i.  Background

In pertinent part, the appellant's service treatment records show that at his January 1974 service enlistment medical examination, the appellant reported a history of a hernia repair at the age of 3.  But for a hernia repair scar on the abdomen, clinical evaluation was normal.  

In-service treatment records are negative for complaints or findings of GERD.  In February 1975, the appellant sought treatment for right ear pain and a sore throat with difficulty swallowing.  Examination showed an infected right tympanic membrane with congested fluid behind the membrane.  

The remaining service treatment records are negative for pertinent complaints or abnormalities.  At his May 1975 service separation medical examination, the hernia repair scar was again noted, but no other pertinent complaints or abnormalities were identified.  

In December 2009, the appellant submitted an original application for VA compensation benefits seeking service connection for multiple disabilities, to include acid reflux.  

In support of his claim, the RO obtained post-service VA and private clinical records which, in pertinent part, show that in September 2008, the appellant underwent a barium swallow test which revealed GERD in the lower esophagus and a moderate sliding hiatal hernia.  Subsequent clinical records show that he remains under treatment for GERD with Omeprazole.  

In his NOD, received in February 2011, the appellant stated that although his reflux was not diagnosed until September 2008, it had gone undiagnosed for some time before that.  The appellant reported that his reflux started years before and, despite his current treatment, it continues currently.  The appellant explained that he had inguinal hernias since he was 18 months old, including a double rupture.  In a statement received in December 2015, the appellant noted that he received treatment for GERD in 2009, and a large sliding hiatal hernia was found during treatment for esophagitis in 2012.  

The appellant was afforded a VA examination in June 2016.  After reviewing the appellant's claims file and examining the appellant, the VA examiner opined that is was less likely than not that the appellant's current GERD was incurred in or caused by an in-service injury, event, or illness.  The VA examiner provided a rationale for this opinion in the June 2016 opinion and in an August 2016 addendum.

The VA examiner first explained that the appellant had experienced different types of hernias throughout his lifetime, which do not share a similar etiology.  The VA examiner stated that confusion had arisen from the use of the term "hernia."  Although the appellant reported bilateral inguinal hernias as a child, these are not the same as the hiatal hernia that he was diagnosed as having in 2012 as they have two differing etiologies.  Further, the appellant's third hernia is a ventral/incisional hernia that is directly related to a post-service laparoscopic cholecystectomy that he underwent in October 2013.

The VA examiner stated that there was a single note in the appellant's service treatment records referring to difficulty swallowing.  It was explained that this difficulty was dysphagia, and while dysphagia may be associated with GERD, in this case it was secondary to a sore throat from inflamed tonsils and a painful right ear that was seen to have fluid behind it.  The VA examiner also noted that the appellant's May 1975 separation exam was silent for any complaints of GERD.  Further, it was noted the appellant did not report symptoms consistent with a diagnosis of GERD until many years after his separation from service and that the appellant was not diagnosed with a hiatal hernia until 2012.  

After considering the entire record as well as the appellant's reported medical history, the examiner opined that the appellant's current GERD is less likely than not incurred in or caused by service.  He explained that there was no indication in the service treatment records of GERD.  Although the appellant reported difficulty swallowing in February 1975, this was not a result of GERD or acid reflux.  Moreover, there are no complaints of GERD or acid reflux at the time of his separation from service in 1975 or in a reasonable time following separation.  Further, while a hiatal hernia may cause GERD, it is not caused by GERD, and a hiatal hernia was not seen in the appellant until 2012.  The VA examiner further stated that, there was no evidence in the record showing that GERD or a hiatal hernia was present at the time of induction or prior to service.  The VA examiner explained that GERD is unrelated to the bilateral inguinal hernias that the appellant reported in childhood.


		ii.  Analysis

After careful review of the entire claims file, the Board finds that the preponderance of the evidence is against the claim.  As set forth above, the service treatment records contain no indication that GERD was present during the appellant's active service.  The appellant has not specifically contended otherwise.  Similarly, there is no indication that a peptic ulcer was manifest to a compensable degree within one year of his separation from active duty.  Again, the appellant has not contended otherwise.  GERD is not a presumptive disability delineated in section 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Finally, the most probative evidence establishes that the appellant's current GERD is not causally related to his active service or any incident therein.  

Indeed, as set forth above, in June 2016, a VA examiner examined the appellant, considered his reported medical history, and reviewed the record for the express purpose of providing an opinion regarding the relationship between the appellant's current GERD and his active service, if any.  He concluded that it was less likely than not that the appellant's current GERD was incurred during his active service or otherwise causally related to such service.  

The Board finds the 2016 VA medical opinion to be highly probative.  It provided a reasoned explanation for the examiner's conclusion and directly addressed the appellant's contentions, including an explanation of the differences between the three unrelated types of hernias that the appellant has experienced during his lifetime and whether they were related to his GERD.  The opinion is also based on, and consistent with, the lay and clinical evidence of record.  

As discussed above, the VA examiner explained that the appellant's reported childhood hernias were bilateral inguinal hernias.  The appellant was diagnosed with a hiatal hernia in 2012, which has a different etiology than an inguinal hernia.  The VA examiner also noted that a hiatal hernia may cause GERD, but GERD cannot cause a hiatal hernia.   

The VA examiner noted that the earliest potential indicator of GERD in the appellant's claims file was a single note in the appellant's service treatment records referring to difficulty swallowing, or dysphagia.  The VA examiner explained that while dysphagia may be associated with GERD, this instance of dysphagia was secondary to a sore throat from inflamed tonsils and a painful right ear that was seen to have fluid behind it.  

The Board notes that there is no other probative evidence linking the appellant's current GERD to his active service.  Rather, as set forth above, the evidence of record weighs against this element.  Thus, upon weighing the evidence in its entirety, the Board finds that the preponderance of the evidence is against the claim of service connection for a GERD disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Entitlement to service connection for a disability manifested by vertigo, headaches, and dizziness

The appellant contends that his current disabilities manifested by vertigo, headaches, and dizziness are related to his service-connected hearing loss and tinnitus.  The appellant has current diagnoses of migraine headaches and a peripheral vestibular disorder.  

The Board notes that the appellant was treated by an emergency department for dizziness/vertigo in 2007 and that the appellant reported that he has experienced headaches since 1985, although he was not treated for his headaches until 2007.  However, the existence of a current disability is not disputed.  Rather, at issue is whether the appellant's current disability manifested by vertigo, headaches, and dizziness is related to his active service.

		i.  Background

The appellant's service treatment records are entirely silent for complaints or findings of a disability manifested by vertigo, headaches, or dizziness, to include migraine headaches or a peripheral vestibular disorder.  At his May 1975 service separation medical examination, no pertinent complaints or abnormalities were identified.  

In December 2009, the appellant submitted an original application for VA compensation benefits seeking service connection for multiple disabilities, to include bilateral hearing loss and tinnitus.  He indicated that his hearing loss and tinnitus had been present since 1975.  

In a May 2010 statement, the appellant reported that he had recently developed vertigo lasting four months.  He indicated that he had a previous history of dizziness which had continued to the present day.  

The appellant was afforded a VA medical examination in August 2010, at which he reported that in July 1974, an M-80 firecracker had exploded three feet away.  He experienced immediate hearing loss, ringing in the ears, and some dizziness, although these symptoms subsided after the incident.  He indicated that he later developed, and had continued to experience, chronic decreased hearing acuity, intermittent ringing, headaches, and dizziness.  The examiner noted that the appellant had a history of a left tympanic membrane perforation in January 2007 which was repaired.  After examining the appellant and reviewing the record, the diagnoses were hearing loss and tinnitus.  The examiner noted that the appellant's hearing loss, tinnitus, and dizziness could be related to the left tympanic membrane perforation.  

In pertinent part, post-service VA and private clinical records obtained in support of the claim show that in October 2006, the appellant reported a history of dizziness and tinnitus since 1989.  In August 2008, he dated the onset of his dizziness to 1998.  The appellant was seen for a left tympanic membrane perforation, status post tympanoplasty in 2006 and was diagnosed as having vertiginous migraines.  In January 2007, the appellant underwent repair of a left eardrum perforation.  During an April 2011 VA vestibular rehabilitation visit, the appellant reported vertiginous episodes that started in at least 1985.  

The appellant was afforded a contracted examination in November 2015.  The physician who examined the appellant opined that it was less likely than not that the appellant's disability manifested by vertigo was incurred in service, less likely than not caused by his service-connected bilateral hearing loss or tinnitus, and less likely than not aggravated by his service-connected bilateral hearing loss or tinnitus.  This opinion was based upon an examination of the appellant and a review of the appellant's claims file, including his medical records.

The physician provided a reasoned rationale for these opinions.  The physician noted that, based upon examination, the appellant has a peripheral vestibular disorder and that all the symptoms associated with this disorder, to include hearing loss and tinnitus, seemed to be together and intertwined.  She explained that vertigo, hearing loss, and tinnitus are signs and symptoms of the underlying peripheral vestibular disorder.  The service-connected hearing loss and tinnitus, however, did not cause or aggravate the vertigo disability, because the underlying peripheral vestibular disorder is causing the symptoms of vertigo, hearing loss, and tinnitus.

The physician noted that the evidence of record did not provide a basis upon which to conclude that the appellant had incurred a peripheral vestibular disability while in service.  In that regard, the examiner noted that the appellant reported that symptoms of his vertigo disability began in approximately 1986, more than ten years after he left active service.  The physician acknowledged the appellant's current symptoms but opined that the current disability was less likely than not incurred in service.

In a June 2016 medical opinion, a VA examiner noted that the appellant had been diagnosed as having headaches and dizziness/vertigo.  The VA examiner explained that dizziness and vertigo refer to the same phenomenon.  The VA examiner noted that the record contained conflicting reports by other examiners regarding whether the appellant's symptoms of dizziness/vertigo are secondary to vestibular dysfunction unrelated to his headache disability.  Regardless, the VA examiner explained, a single point of fact remains that should override this:  the record indicated that none of these disabilities were incurred in service.  The examiner explained that the record showed that neither condition was clinically evident in the service treatment records, nor did the appellant report or seek medical attention for headaches, dizziness, or vertigo until at least 10 years after his separation from service.  The VA examiner opined that the appellant's headaches, dizziness, and vertigo were less likely than not incurred in or caused by an injury, illness, or event in service.

In an August 2016 addendum, the VA physician opined that it was less likely than not that the appellant's disability manifested by vertigo, headaches, and dizziness was caused by an in-service injury, event, or illness.  A reasoned rationale for this opinion was provided, in which it was explained that headaches, in conjunction with dizziness and vertigo, are very often the result of disabilities affecting the vestibular system of the inner ear.  Common causes include barotrauma from flying or diving, and the sequelae of viral infections.  The VA physician noted that there was no mention of symptoms of vertigo, headaches, or dizziness in the appellant's service treatment records.  The VA physician stated that, given that the appellant's symptoms first occurred many years after service and that the appellant has a stated hobby of diving and snorkeling, which is associated with vertigo and dizziness, it is more likely that the appellant's headaches, vertigo, and dizziness are the result of the post-active duty activities, and it is less likely than not that they are in any way service-related.

In a September 2016 addendum, the VA physician who provided the August 2016 addendum reiterated that the medical records, of which the May 2016 remand specifically requested discussion, all occurred significantly after the appellant's military service and there is nothing in the appellant's service treatment records to indicate that the appellant's vertiginous headaches are due to events or illness while on active duty.  

		ii.  Analysis

After careful review of the entire claims file, the Board finds that the preponderance of the evidence is against the claim.  As set forth above, the service treatment records contain no indication that a disability manifest by vertigo, headaches, and dizziness was present during the appellant's active service.  Similarly, there is no indication that an organic disease of the nervous system manifested by vertigo, headaches, and dizziness was manifest to a compensable degree within one year of his separation from active duty.  The appellant has not contended otherwise.  Finally, the most probative evidence establishes that the appellant's current disability manifest by vertigo, headaches, and dizziness is not causally related to his active service or any incident therein, nor is it causally related to or aggravated by a service-connected disability, to include hearing loss and tinnitus.  

In that regard, as set forth above, the examiners who provided opinions in this case have all consistently concluded that the appellant's disabilities manifested by vertigo, headaches, and dizziness are less likely than not causally related to the appellant's active service.  The examiners have explained that the record shows that these disorders were not clinically evident in the service treatment records, nor did the appellant report or seek medical attention for relevant symptoms, including headaches, dizziness, or vertigo, for years after his separation from service.  Additionally, in November 2015, a VA contracted physician provided a reasoned rationale as to why it was less likely than not that the appellant's current disability was caused or aggravated by his service-connected hearing loss or tinnitus.  For the reasons explained above, the Board assigns these opinions great probative weight.  

The Board has considered the evidence submitted by the appellant from his own internet research regarding his symptoms generally.  Although medical articles "can provide important support when combined with an opinion of a medical professional," in this case, this evidence is general and does not raise a plausible causality between the appellant's current disability and his active service or his service-connected disabilities.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Moreover, this evidence is not accompanied by the opinion of any medical professional.  Rather, as explained above, the medical opinions of record consistently weigh against the appellant's claim.  Given the record in its entirety, the Board assigns more probative weight to the medical opinions discussed above, which were based on a review of evidence and facts specific to the appellant's history, than to the general internet articles.  

In summary, the Board concludes that the most probative evidence shows that a disability manifested by vertigo, headaches, and dizziness was not present during the appellant's active service, was not manifest to a compensable degree within one year of separation, is not causally related to the appellant's active service or any incident therein, and is not causally related to or aggravated by a service-connected disability.  Thus, upon weighing the evidence in its entirety, the Board finds that the preponderance of the evidence is against the claim of service connection for a disability manifested by vertigo, headaches, and dizziness.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a disability manifested by vertigo, headaches, and dizziness is denied.





______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


